NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 27 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MICAELA TALAVERA-TURJA,                         No.    16-72598

                Petitioner,                     Agency No. A205-320-632

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted July 5, 2022
                                Portland, Oregon

Before: WATFORD, R. NELSON, and LEE, Circuit Judges.

      Micaela Talavera-Turja petitions for review of an order of the Board of

Immigration Appeals (BIA) affirming the denial of her application for withholding

of removal and protection under the Convention Against Torture. We grant the

petition and remand to the agency for further proceedings.

      The BIA’s decision addressed only the immigration judge’s determination



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                                                                         Page 2 of 3

that Talavera-Turja was not a credible witness. The agency’s adverse credibility

determination rested primarily on an exchange that occurred toward the end of

Talavera-Turja’s testimony, when she mentioned that Geronimo, her persecutor in

Mexico, was her ex-husband. Up until that point in the proceedings, Talavera-

Turja had referred to Geronimo as the father of her daughter without specifying

that they were once married. When asked, she could not remember the date of her

marriage or when her marriage was legally terminated, although she did recall how

old she was when she got married.

      This exchange, whether characterized as an inconsistency or an omission, is

insufficient to support the adverse credibility determination. Talavera-Turja

consistently referred to Geronimo as the father of her daughter and stated that they

had been in a relationship. Her clarification that she had once been married to

Geronimo is not inconsistent with those earlier statements. Further, Talavera-

Turja’s initial failure to mention her previous marriage to Geronimo is a “collateral

or ancillary omission” that does not suggest her claim was fabricated. Iman v.

Barr, 972 F.3d 1058, 1067–68 (9th Cir. 2020). Talavera-Turja’s testimony and

claim for relief were predicated on the abuse she suffered at the hands of

Geronimo, not the precise nature of her relationship with him. Her testimony

regarding that abuse was consistent with her asylum application, and she

mentioned that she was once married to Geronimo only when asked on re-direct
                                                                           Page 3 of 3

examination by her attorney. Under the totality of the circumstances, this limited

exchange does not meaningfully undermine her credibility. See 8 U.S.C.

§ 1158(b)(1)(B)(iii); Shrestha v. Holder, 590 F.3d 1034, 1039–40 (9th Cir. 2010).

      The BIA also based its adverse credibility determination on what it

characterized as Talavera-Turja’s vague and nonspecific testimony regarding the

death of her cousin and threats made to her family. But Talavera-Turja was

describing incidents affecting third parties that she learned of second-hand, so the

lack of detail in her testimony on these points is “less probative of credibility.” Lai

v. Holder, 773 F.3d 966, 971, 973–74 (9th Cir. 2014).

      Because neither of the grounds asserted by the BIA supports an adverse

credibility determination, we grant Talavera-Turja’s petition for review and

remand to the agency for further proceedings.

      PETITION FOR REVIEW GRANTED; CASE REMANDED.